788 A.2d 356 (2002)
MUNICIPAL AUTHORITY OF THE CITY OF MONONGAHELA and The City of Monongahela, Appellants,
v.
CARROLL TOWNSHIP AUTHORITY and The Township of Carroll, Appellees.
Supreme Court of Pennsylvania.
Argued September 10, 2001.
Decided January 22, 2002.
Reargument Denied March 15, 2002.
*357 Robert L. Byer, Philadelphia, Richard F. Rinaldo, Pittsburgh, for Municipal Auth of Monongahela and City of Monongahela.
Paul N. Barna, Jr., Donora, Herman J. Bigi, Charleroi, Foster S. Goldman, Jr., Pittsburgh, for Carroll Twp. Authority and Twp. of Carroll.
Before ZAPPALA, CAPPY, CASTILLE, NIGRO, NEWMAN, SAYLOR, JJ.

ORDER
PER CURIAM:
And now, this 22nd day of January, 2002, the order of the Commonwealth Court is AFFIRMED. We specifically state that we do not adopt the rationale of the Commonwealth Court. See Commonwealth v. Tilghman, 543 Pa. 578, 673 A.2d 898, 904 (1996). Furthermore, we note that it appears that 42 Pa.C.S. § 7319(3), read in conjunction with 42 Pa.C.S. § 7304(a), dictates that venue for appeals from arbitration awards lies with the trial court that initially ordered the parties to proceed to arbitration. However, the issue of the applicability of § 7319(3) to this matter was waived via a concession made by Appellees before the Court of Common Pleas of Allegheny County. See Allegheny County CCP, tr. dated 1/25/1999, at 12. Thus, we are unable to explore the parameters of § 7319(3) by way of a full opinion.
Former Chief Justice FLAHERTY did not participate in the decision of this case.